 656DECISIONSOF NATIONALLABOR RELATIONS BOARDSam Tanksley Trucking,Inc.andDistrictNo. 9,International Association of Machinists and Aerospace Workers,AFL-CIO,and Teamsters,Chauf-feurs,Warehousemen and Helpers,Local UnionNo. 574, Jointly. Case 14-CA-6324May 17, 1974SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn January 13, 1974, Administrative Law JudgeBenjamin A. Theeman issued the attached Supple-mentalDecision in this proceeding. Thereafter,Respondent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached SupplementalDecision in light of theexceptions and brief and has decided to affirm therulings, findings,' and conclusions of the Adminis-trativeLaw Judge and to adopt his recommendedOrder.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Sam TanksleyTrucking, Inc., Cape Girardeau, Missouri, its offi-cers, agents, successors,and assigns, shall take theactionset forth in the said recommended Order.IWe find no ment in Respondent's exceptions to the AdministrativeLaw Judge's conclusion that Bradshaw was laid off from ajob he securedduring the backpay period. Even if, as Respondent contends, Bradshawvoluntarily terminated his employment, it was not so unreasonable for himto do so that it could be considered a willful loss of earnings. Thejob paidless than Bradshaw had been earning in Respondent's employ,and entailedthe expenditure of a considerable portion of Bradshaw's net earnings tocover the extra 48 miles he was required to travel dany to maintain this jobIn these circumstances, it was economically unfeasible for Bradshaw tocontinuethis employment, and deprive himself of any real opportunity tofindmore suitable employment elsewhereCfMansion House CenterManagementCorporation,208 NLRB No 104SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEBENJAMINA. THEEMAN, Administrative Law Judge: On210 NLRB No. 104July 20, 1972, the Board issued its Decision and Order inthiscase, 198 NLRB No. 45, directing Sam TanksleyTrucking, Inc. (Respondent), among other things, to offerArthur Terry, Eric Robinson, Robert York, Robert Proffer,and J. R. Bradshaw their jobs back (except Eric Robinsonand Robert Proffer who already have their jobs back) andto pay them for any loss of pay they may have sufferedbecause Respondent had discharged them. The Decisionalsoprovided that such payment shall be "less netearnings, to which shall be added interest at the rate of 6percent per annum in accordance with the formula setforth inF.W. Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating, Co.,138 NLRB 716." On July 3, 1973,the Umted States Court of Appeals for the Eighth Circuitenforced the Board's Order in full 83 LRRM 2409 (1973).On October 29, 1973, the Regional Director for Region14 issued a backpay specification and notice of hearing,setting forth the specific amount of backpay which heclaimed was due each individual. The Respondent filed ananswer in which it admitted some of the allegations anddenied others. The issues in dispute are discussed below. Inessence, they are the method of computation of backpay,the items to be considered as part of backpay and theamountof backpay due.The hearing on backpay specifications whs held beforeme in Cape Girardeau, Missouri, on December 4, 1973.1All parties were afforded full opportunity to examine andcross-examine witnesses, to introduce evidence pertinent tothe issues, and to present oral argument. Respondent andtheGeneral Counsel filed briefs which have been dulyconsidered.2Upon the entire record of this case and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONSA.Backpay Due York and ProfferAt the hearing Respondent agreed that it would pay toYork and Proffer the amounts of backpay due each as setforth in the next paragraphs.The specifications show with regard to York: (1) hisbackpay period began on June 24 and continued till July13, 1971;3 (2) for the 13-month period prior to June 24,1971, while employed by Respondent, his average weeklyearningswere $120.23; (3) he would have continued toearn at that rate during the backpay period; (4) thus during1971-2, he would have earned for 8/ 10 of a week, $96.18,and during 1971-3 for 1-6/10 weeks the sum of $192.37,making a gross backpay due of $288.55; and (5) during thebackpay period he earned no interim pay. Thus, the totalnet backpay due York is $288.55.iAs shown hereafter, Respondent agreed at the hearing to pay theamounts specified as backpay to Robert York and Robert Proffer2Respondent in its brief stated that it "only intendsto contest thoseamounts" specified for J R Bradshaw and Arthur Lee Terry Thus there isno contest-as toRoFiinson s backpay.3Particularperiodsorquarters as to all the individuals will bedesignatedby year andquarter as for example71-3 for thethird quarter of1971. SAM TANKSLEY TRUCKING, INC.The specifications show with regard to Proffer: (1) hisbackpay period began June 24 and continued to August 1,1971; (2) for the 13-week period prior to June 24, 1971,whileemployed by Respondent, his average weeklyearningswere $174.78; (3) he would have continued toearn atthat rate during the backpay period; (4) thus during1971-2 he would have earned for 8/10 of a week, $139.92and during 1971-3 for 4-4/10 weeks, the sum of $769.03,making a gross backpay of $908.85; and (5) during 1971-3he earned from other employment the sum of $709.92. Theamount of $908.85 less $709.92 leaves a total net backpaydue Proffer in the amount of $198.93.B.Backpayof Terry1.The Board's computation of an averagemeasure of weekly pay is reasonableTerry'sbackpay period commenced June 24,1971, andended March 1, 1972, when he was offered reinstatementby Respondent.Respondent admits that for the 13-weekperiod prior to June 24,1971,Terry'sweekly averageearnings were$199.56 and as Respondent admits he wouldhave continued to earn at that rate during the backpayperiod.The General Counsel alleged that Terry's average weeklyearnings of $199.56 for the 13-week period immediatelyprior to June 24,1971, constituted an appropriate measureof the weeklypay that Terrywould have earned during thebackpay period. Respondent denied that allegation .4In support of its position,the General Counsel offeredthe testimonyof JayRobert King,compliance officer withRegion 14. Mr. King has been a Board employee for 12years and a compliance officer for 7-1/2 years. In the latterspot he has the"responsibility to see that all requirementsof the remedy are met" upon the issuance of a formal orinformal order.Thisincludes "proper reinstatement incertain cases, computation of backpay, and other manyand varied requirements of the individual and separatesettlements."King also asserted that the wages and workduties of the employees considered here vaned fromindividual to individual. Under these circumstances, it wasconsidered reasonable that the average of past weeklyearnings of an individual for the 13 weeks preceding June24 be an appropriate measure of that individual's backpay.Mr.King prepared the formula and computation usedto determine backpay in this proceeding. His explanationfollows:Q.used?Did you prepare the formula and computationA. I did.Q.Would you describe which formula or formulaswere used in the case and why they were used?A. In this case I used the average weeklyearningsof the discriminatees over a representative period oftimeprior to their termination.Q.Would you explain how that procedure works?A. In this case we used a 12-week period prior, or13-week period, excuse me, prior to the termination657date, and average weekly earnings were supplied to meby the employer.Q.Why do you use an average 13-weekearnings?A.Because of the recognized formula, I considerthis preferable because it gives a better picture of theindividual discriminatee's work pattern. Average week-ly earnings will include, for example, overtime, andsome cases will-MR. DRUSCH (interrupting): I would like to pose anobjection in regard to any evidence now or later as toaverage weekly earnings calculated on anything'excepta 40-hour week.JUDGE THEEMAN: You made yourstatement on therecord, your objection is on the record, we will let it becontinued.A. (Continuing) This represents the grossearningsof the individual over a representative period of time.One other reason for this, it also would reflect anabsentee pattern of an individual discriminatee whomay or may not average a 40-hour week.Q. Is this recognized Board formula?A.Yes, sir.Q. Is there such a formula that is recognized andused by the Board using a 40-hour week?A.Not to my knowledge.Q.Are there any advantages that you know of inusing a 40-hour week, or disadvantages?A. I mentioned one disadvantage that it might notreflect on the absentee record of an individual.Q.O.K., and what is the disadvantage of using a40-hour week versus a weekly?A.Disadvantage would be it would be confining toan arbitrary figure, when in reality the individual mayhave worked more than that or less than that.Q.So it might not reflect-A. (Interrupting) It might not be a true picture.*****JUDGE THEEMAN (Interrupting): Are you now goinginto something specific? Before you go into that Iwould like to know in the determination of the averagerates was this done on over-all basis or with regard toeach individual employee?THE WITNESS: Each individual employee.JUDGE THEEMAN: Then, for each, back pay wasbased on the individual earnings of the employeeduring the 13-week period you took as a base?THE WITNESS: Right.JUDGE THEEMAN: Thank you.****JUDGE THEEMAN: You are talking now about the 13-week period you selected?Q.(ByMr. Friedman)Isthisused in manyoccasions?A.Yes; preferably a calendarquarter. If there is apossibilityof a seasonal fluctuation,Imight prefer a4Respondent's brief does not refer to this denial in any way. 658DECISIONSOF NATIONALLABOR RELATIONS BOARD26-week period to get the truest earning picturepossible.Q.You "might prefer"; do you pick these?A. I recommend.Q.What formula does the Board recommend forsituationslike this; is it that formula you designated?A.The average weekly earnings formula is quote,"representative period of time."Q.Do you handle the majority of the cases or onlya few cases?A.The majority of cases.Q.This is the recommended formula in most of thecases that come by your desk?A.Yes.*****Q. (By Mr.Friedman)Why did youpick 13 weeksand not 6 or 8?A. It is a broader period of time and over a longerperiod to get a truer picture rather than just one or twoisolated weeks is a true pictureof the person's absenteerecord, for example.Q.And whodetermined 13 weeks, is that Boardformula?A.Not to my knowledge,I isolated as I havedone-Q.You usedthis in several cases before?A.Yes, sir.CROSS-EXAMINATIONQ. (By Mr. Drusch) Mr. King, in your use ofaverage weekly wage you, of course,include sumswhich were termed overtime?A.Total earnings, yes.Q.Does it make any difference whether or not theemployee worked overtime on voluntary or involuntarybasis, or are there any other determinants involved inusing the average weekly wage?A.The average weekly wage is just what theindividualmade during the representative penod oftime.Whether it is voluntary or involuntary, it is just atotal figure.Q.To your knowledge, are there any criteria whichin some instances would make the average weekly wageinapplicable, in particular with regard to overtime, toyour knowledge?A.Not to my knowledge with regard to overtime.Respondent offered nothing in the record or in itsanswer to support its denial that $199.56 constituted anappropriatemeasure ofweekly pay for Terry to computethe backpay due him.5 At the hearing, Respondent's,counsel raisedan objection "in regard to any evidence nowor later as to average earnings calculated on anythingexcept a 40 hour week." No evidence was offered byRespondent to show what the workweek of Respondentwas or that the employees were restricted to a 40-hourweek, or why the representative period should properly bebased on a 40-hour week. In any event, King testified thatovertime occurred during the 13-week period he hadconsidered in arriving at his average. No evidence wasadduced to show that overtime was an extraordinary itemand did not occur on a regular basis. Despite the lack ofevidence thereto, it is considered that the restriction ofcomputations to a 40-hour week would be arbitrary andunrealistic. Such a basis would eliminate absences fromemployment as well as overtime from the computation oftheaverageweekly pay of the employees involved.Accordingly, on the basis of the evidence in this record it isfound that the method used by the Board to compute "anappropriatemeasure ofweekly pay" for Terry isreasona-ble. It is further found that $199.56 is such an appropriatemeasure .62.Terry's self-employmentAfter his discharge by Respondent,Terry was employedby G. & G. TruckRepairs for a period of 3 months. At theend of that period he bought out one of the partners in G.& G. and became a half owner in the business.That wasthe state of his affairs when he was offered reinstatementby Respondent in March 1972. Terry testified that hisbusiness"didn't do too good for the first year."As a result,he took "approximately$150 a week" when the partnershipcould afford it, "some weeks less." After a period of timetheywent to $175.7Respondent does not contestTerry's figures.8Nor doesRespondent contend that in carrying on his business Terrydid not put forth an honest effort to mitigate his loss ofearnings.9Respondent does contend that by going intobusiness for himself,Terry tookhimself out of the labormarket and for that period was not entitled to backpay.Respondent's contention is rejected.The record clearlyshows that Terry was engaged in bona fide self-employ-ment from the time he became a partner in the business.Nor is there any question that he received earnings fromhis self-employment.These are clear evidence that he didnot remove himself from the labor market.McCann SteelCompany, Inc.,203 NLRB No. 115;Mel CroanMotors,Inc.,174 NLRB1189, 1191, 1192.3.Terry'smedicalexpensesWhile employedby Respondent,Terrywas a member ofRespondent'sworkmen'swelfare fund which covered theSThere appears to be an inconsistency in Respondent's position inadmitting that each dischargee would have made weekly during the backpayperiod the sum that the General Counsel alleged was an"appropriatemeasure of the weeklypay." andat the same time, denying that the samewas an"appropriate measure "6This finding of individuality of the backpay measure applies equally toeach individual named herein as it does toTerry SeeN LR.B v. Rice LakeCreamery Company,365 F.2d 888,891 (C A.D C, 1966), enfd151 NLRB1113 (dealing generally with the basis for with computation of backpay andalso the basis for the computationof backpayof individual workers) SeealsoChef Nathan Sez Eat Here,Inc, etc., 201 NLRB343, where the pastaverage weekly earnings of the individual employees was used rather thanthe average weeklyearningsof all the employees.7Terry testifiedwithout refutationthat for noweek duringthe backpayperiod did his weeklyearningsexceed $199 568Terry statedthere wasno way he couldtake more out of the business."The businesswas just getting started,we didn'thave the equipment weshould have had andthat's all wecouldtake at the time."9 SeeN L R B v Cashman Auto Company,223 F.2d 832, 836 (C.A. 1) SAM TANKSLEY TRUCKING, INC.659employees, among other things, for hospital and medicallexpensesfor the employee and his family.10 The monthly,cost to Terry for coverage for himself, his spouse, and oneormore children was $14 per month. The fund alsorovided for a $20 deductible on anyone illness, accident,or doctor's call.After his discharge, Terry did not carry such coverage.He testified that neither he nor his company could affordit; that he checked with an insurance agent and was quoteda cost of $20 to $25 per month.Terrywhile in the backpay penod incurred medicalexpenses on account of himself, his wife, and his children.Respondent contends for two reasons that theseexpensesare not to be included in the amount due for backpay: (1)the expenses were incurred after Terry became self-employed and thereby the period for which he wasotherwise entitled to backpay had terminated; and (2) theexpenses do not in fact come within the terms of theworkmen's welfare fund. Reason (1) is rejected because ofthe above finding that, Terry never took himself out of thelabor market by his self-employment and was in a backpayperioduntilMarch 1, 1972, when he was offeredreinstatement. Reason (2) is also rejected because as shownin the next section the medical expenses paid by Terrycame within the provisions of the fund.The fund provides:BenefitsW.W. F. will payup to twenty five hundred dollars($2500.00) or for a period of one year,subject to twentydollars($20.00)deductibleon any one illness oraccident.:**s:Subject to the twenty dollar ($20.00) deductible anyexpense incurred on a Doctors call is covered; such asoffice visit and any tests. MEDICINE will be paid on anemployeefor thirty (30) days from the first doctors visiton W. W. F. will pay for all medicine while employee isoff from work and will pay for medicine for thirty days(30) after employee returns to work.W.WF will not payany bills from cash registertapes or receipts. An itemized statement from thedoctor is necessary and an invoice from the drug storelisting prescription numbers and charges.The General Counsel placedinevidencebillsformedical, hospital, and doctor's expensesthat Terry hadpaid for hiswife's illnessesduring the backpay period.Generally, Terry's recall as tothe illnessesand the eventscovered by the bills was not good. However, he did recallIUA document setting forththe fund agreementand coverage datedJanuary 30, 1969, was placedin evidence1 IThe General Counsel and Terry showed that backpay was due Terry.The responsibility for fixingthe amountdue Terrywas that of Respondent.Mastro Plastics Corporation,136 NLRB 1342, 1346, enfd 354 F 2d 170, 178(C.A 2, 1965), cert denied 384 U S 972 (1966). It is consideredthat theevidence of Terry's medical expensesis sufficientlysubstantial to supportthe findingsmade thereon12Respondentcontends that thisincident involved two girls andthat there was a time that his wife was in the hospital; thatshe had been hemorrhaging and had had doctor's care. Healso recalled that both he and she had been in the hospitalbecause of bronchitis. Another bill placed in evidence wasfor hospital care for Terry's childrenarisingfrom a bicycleaccident.As to this item Terry only recalled that theaccident had occurred. Terry impressed me as a reliablewitness despite his failure to recall any specifics and I amconvinced that the bills in evidence each of which wasmade out to Terry were bills for the items and eventsshown thereon." Accordingly, it is found thatthe illnessesand accidents, and the medical expenses ensuing there-from, occurred. The dates show they occurred during thebackpay penod.Dealing with the bills in order of dates it is clear that theexpenses involved and the incidents giving rise to thoseexpenses are covered by the language of the welfare fundquoted in the paragraphs above.The first charge on August 27, 1971, was for $42 toDeborah and Elaine Terry. The statement in the amount of$42 shows Arthur is the father. This is the item that Terrytestifiedcovered the bicycle accident to his children.Again, such an accident is clearly covered by the languageof the fund first above-quoted subject to the $20 deductibleclause.12The second group of charges is shown on a set of billsfrom the Ferguson Medical Group. It is assumed this is agroup of doctors. The charges are for medical services toDarla, wife of Terry on December 20 and 21, 1971.13 Thereare nine items dated December 20, 1971, for lab tests ofdifferentnature on Darla, and an office visit for heraccount. These nine total $44. There is one item datedDecember 21, 1971, in the amount of $30 for an "Xray-gallbladder" taken of Darla. The total amount of these chargesis $74. There is no question but that these items are withinthe scope of language "office visits and any tests"contained in the fund. These items occurred within theyear 1971 and are subject to a deductible of $20. Thebalance subject to the terms of the fund is $54.14The third group of items covers the penod fromFebruary 9-18, 1972, and again concern Darla. Frominspection it appears that she was in St. Francis Hospital,Cape Girardeau, for treatment. First she was treated byDr.Chapman of the Internal Medicine Group of CapeGirardeau.On February 9, she was admitted to theemergency room of the St. Francis Hospital. Dr. Chapmanwas there and he treated her and she went home again. Hischarge was $10. On February 14, she was admitted to thehospital as a patient. Dr. Chapman treated her while thereat the rate of $15 a day for 5 days. He also performed asigmoidoscopy for $15. The total bill for the InternalMedicine Group was $100.The next item is a bill from the St. Francis Hospital,thereforetwo deductibles apply The evidence showsthat one accident on abicycle occurred involving bothgirlsThe language of the fund makes thereimbursable "subjectto. ($20 00)deductible on any oneaccident "Accordingly,it is found that one deductible applies herei3The billsalso show that medical services were givento Arthur TerryFor reasons not specifiedno reimbursementof Arthur'sexpenses arerequested as to these itemsi4There willbe a recapitulationat the endof this section of the itemsdiscussed herein for medical expenses 660DECISIONSOF NATIONALLABOR RELATIONS BOARDCape Girardeau, Missouri. It shows that Mrs. Darla JaneTerry was a patient from February 14 through 18, 1972.15The responsible party is Arthur L. Terry and the bill is for$356.35.The next item is a bill from Dr. McGintyls for $135. Itshows that he was in consultation at St. Francis Hospitalwith regard to Darla on February 16, 1972. His fee was$10.On February 17, 1972, he performed a larynoscopy,esophagoscopy, and bronchoscopy. His charge was $125.The total due to Dr. McGinty was $135.The next item is a bill from the Shoss RadiologicalGroup for X-rays on Darla: chest X-ray and gallbladderon February 14 and 15, 1972, respectively.17 The totalcharge is $12.,The next item is a bill from an esthesiologist marked"anesthesiaforDarla" dated February 17, 1972. Theamount is $42.18The foregoing items clearly show that Mrs. Darla Terrywas in the hospital, ill, and being treated for that illness. Itis further clear that this illness and its cost are subject tothe language of the fund first above quoted subject to the$20 deductible.Finally, as stated above, the cost to the Respondent'semployees for coverage under the fund is $14 a month.Terry, to have received fund coverage, would have beenrequired to pay that $14 for the entire time of his backpayperiod.Accordingly this item is a deductible from theamount that would be due him under the fund. 19A recapitulation of theforegoing shows:Medical Expenses1. Darla Terry 12/71Ferguson MedicalGroup$ 74.00InsuranceDeductible-20.00$ 54.002.Darla Terry 2/71Internal MedicalGroup100.00Dr. McGinty135.00Shoss Radiolo-gical Group12.00Esthesiologist42.00St. Francis Hosp.365.35$645.35Insurance Ded.-20.00625.353. Children 8/71Chaffee Gen. Hosp. 42.00Insurance Ded.-20.0022.00701.35Less 8 mos. premium@ $14 a mo.-112.00Final Total$589.35The foregoing shows thatTerryduring the backpayperiod was employed byG. & G. andthen self-employed.He was paid earnings in both instances.There is noevidence to show that he willfully incurred any loss ofearnings during the backpay period,nor that he tookhimself out of the labor market.The foregoing also showsthat had it not been for the illegal dischargeof Terry byRespondent the illness and accidents occasioned byhimself,his wife,and children during the backpay periodand the ensuing expenses would have been paid by thewelfare fund and notby Terry.Under the circumstances,Terry is entitledunder the language of the Board'sOrderthatRespondent"make [him] whole for any loss of pay[he]may have suffered by reason of the discriminationagainst [him]."Such loss of pay includes hospital andmedical expenses Terry was required to pay and which hewould have recovered from the welfare fund but forRespondent's act of discharging him. SeeN.LR.B.v. RiceLake CreameryCo., supraat 893;Bowen Transports, Inc.,196 NLRB 665.Under these circumstances it is foundthatTerry isentitled to recover gross backpay in the amount of$6,984.60 less his net interim earnings of $6,192,leaving anet backpay of $792.60 plus $589.35 for hospital andmedical expenses he otherwise incurred. The total netbackpay due Terry is $1,381.95.2015One of the bills from theInternalMedicineGroupcontains thenotation, "2-18-72:Dismissed,Hospital Care."16Terryconfirmed thatDr. McGintyhad treated his wife17Undoubtedlyshe was then in the hospitalis Same comment asin previousfootnote.isSeeN L R B v Rice Lake Creamery Company, supraat 89320Thecomputations are in conformity with the determinations of theBoard and the court inRice LakeCreamery, supra.The computationsfollowName-- Arthur Lee TerryCalendarWeeks andGrossNetInterim ' NetA.Qtr.Pay RatesBackpayEarningsBackpay71-271-371-472-1.8 @ $199.5613 @ 199.5613 @ 199.568.2 @ 199.56$159.652,594.282,594.281,636.39NONE$2,5072,2501,435$159.6587.28344.28201.39CalendarInterimGrossTravelNetInterimB. Qtr.EmployerEarnings&Exps.Earnings71-3G & G$1,877.00NONE$1,877Scott Co.630.00NONE63071-4DieselScott Co.2,250.00NONE2,25072-1DieselScott Co.1,435.00NONE1,435DieselRecapitulationGrossBackpay$6,984.60Gross Earnings-6,192.00Net792.60Medical andHospitalExpenses589.35Net Backpay$1,381.95 SAM TANKSLEY TRUCKING, INC.661C.Backpay of Robinson2iRobinson'sbackpay period commenced June 24 andended August 6, 1971, when he got his job back withRespondent.Respondent admits that for the 13-weekperiod prior to June 24, 1971, Robinson's weekly averageearningswere $201.27 and as Respondent admits he wouldhave continued to earn at that rate during the backpayperiod.As determined above with regard to Terry,Robinson's average weekly earnings for the 13-week periodimmediately prior to June 24, 1971, constitute an appropri-ate measureof the weekly pay that he would have earnedduring thebackpay period. Respondent also admitted thatduring thebackpay periodRobinsonhad no expenses norhad any interimearnings.Robinson testified without any denial or refutation thathe is a mechanic and that type of work was all he knewhow to do or had ever done. After his discharge heimmediately applied for unemploymentinsurancein theiroffice in Perryville,Missouri. They sent him to the St.Genevieve Ready Mix Concrete Co., Cape Girardeau,Missouri,but there Robinson was not hired. On his owninitiativehe applied for a job at a trucking concern inBloomsdale,Missouri, and Mary Lee Packaging, Perry-ville,Missouri.He was not hired.Someone inthe latterconcern referred him to a job at Martha WhiteMilling inSteelville, Illinois.He went a distance of 40 miles to applyfor this job but again was unsuccessful. The Hertz RentalCo. advertised for help in the St. Genevieve, Missouri,area.Robinson went to St. Louis for an interview.Thereafter he called them once a week for 3 weeks, but waseventually informed the job was filled. Unsuccessfully heapplied for an overseas job, and sought work through hisfriends andrelatives.22The foregoing shows that Robinson, during the backpayperiod, sought employment but was not hired. There is noevidence to show that he willfully incurred any loss ofearnings.Under these circumstances, Robinson is entitledto recoverhis grossbackpay in the amount of $1,207.62.23N.LR.B. v. Brown & Root, Inc.,311 F.2d 447 (C.A. 8,1963).D.Backpay of BradshawBradshaw's backpayperiod commenced June 24, 1971,21See In.2, supra22Robinson testified that during the entirebackpay period he advisedthe unemployment office weekly of two or three places where he hadapplied for work during the previous week but had not been hireds The computation of this amount is as follows:71-28/10 wk. @$201.27=$161.0271-35-2/10 wk.0, $201.27 =1,046.60TOTAL$1,207.62s+Whenrehired byRespo^bMhsjobwas+Q.What is your Job down at Tankaky now5A. I am a washboy and supposed to be washingthose trucks anda lot of timesIdo different work,I clean out trailers,maybe picking upstuff and cleaningand picking up around the place and shop, pickingup paper, and involvessome otherjobsthat was given to me. I drumthe fueland ended February 22, 1972, when he got his job backwith Respondent. Respondent admits that for the 13-weekperiod prior to June 24, 1971, Bradshaw's weekly averageearnings were $164.17 and further admitted that he wouldhave continued to earn at that rate during the backpayperiod.As determined above with regard to Terry,Bradshaw's average weekly earnings of $164.17 for the 13-week period immediately prior to June 24, 1971, constitutean appropriate measure of the weekly pay that he wouldhave earned during the backpay period. As admitted it isfound that Bradshaw had no expenses during the backpayperiod and earned the sum of $827.04 during 1971-3.Bradshawwas employed as a man-of-all-work byRespondent 24 At the time of his discharge he was assistingin the construction of a building that Respondent wascompleting. He helped to bring in forms, levelled up, madeready-to-pour concrete, swept, and cleaned up by pickingup boards and stuff. He also worked at the home of one ofthe officials of Respondent, by mowing the orchard,digging out a cesspool, digging around trees, fertilizing,and doing other handy work. Bradshaw lived at Advance,Missouri.25Respondent stipulated that there was no question thatBradshaw had adequately looked for work during thebackpay period.26After his discharge, Bradshaw went to work for BurgerChef in Sikeston, Missouri. This job required a round tripof 78 miles each day he worked. He started there on July13, 1971, and continued through September 11, 1971. Thequestion to be resolved is whether Bradshaw quit the job ornot.27Bradshaw was the only one who testified in this matterand he did so frankly and openly. His testimony iscredited. He stated:Q.You said you got laid off. Is that whathappened? I don't understand, did you quit or wereyou laid off?A. I got laid off. The reason why because if I quit Icouldn't go on unemployment. He told me he wouldgive me the layoff so I go on unemployment. I draw afew checks before I went to work at Burger Chef ofunemployment. You have to put in two weeks' waitingperiod before you start unemployment, and that is thereason why it was done this way.Q When did you sand?A Tram and sand andin the fuel tanks thatIwas told to take careof every so often.u To work forRespondent he was required to drive about 30 miles perday roundtripHis familyconsisted of seven persons including his wife.ss In addition to the stipulation,the following question and answeroccurredbetweenRespondent's counsel and Bradshaw.Q Did you find any other work before you went to Tanksley?A.No, sir, I triedQ. I am sure you did2T Incidentally,itisconsidered not unreasonableunder thecircum-stances that the roundtrip of78 miles perday andthe attendant expensecontributed to Bradshaw's request for a raiseThe question whetherthe tripwas an excessive distance to travel does not need to be determined in viewof the holding that Bradshaw did not quit. SeeN LR B. v. Mastro PlasticsCorporation,354 F.2d 170, 179. 662DECISIONS OF NATIONALLABOR RELATIONS BOARDQ.You saidhe laid you off. Did you just tell theman you were going to quit?A.No, I didn't tell him.We talked it over and hesaid,"You've got a big family" . . . .He was anunderstandable man and we talked it over and he said,when asking for the raise,"I'm sorry,I can't give youthe raise.Iwill just lay you off and that way you canget unemployment."Q.What was your job there?A. I did general work and washed a few pots andpans andRut french fries in racks for the french frymachine,you-might say all-around maintenance work,and if I helped intheerr Chefif I was needed onthe line of cooking hamburgers,cheeseburgers andwhatever.Q.Wasitmainly janitor work,you started off bysaying janitor work.A.That was my first jobin the morning when itwas opened.Q. I can't seem to get off the subject, and gettingback to the distance of Burger Chef, how far did youhave to drive from your home in Advance to SamTanksley where you worked in 1971?A. It is 30 miles.Q.One way or round trip?A.Well, round trip.Q.Thirty miles round trip. How far did you say itwas round trip from your home to the Burger Chefwhere you worked?A.The mileage checked out 39 and a quartertenths one way and it comes out to 78 miles round trip.Q.So you were driving an additional 48 miles or soa day?A.More.Q.You mentioned that you had a problem withnot being able to afford driving there.A.Yes, sir.Q.That was $20 more thanwhat it usuallycost youto drive?A.Sure was.Q.Was it more than $20?A.Yes; if you figure it up I imagine it would be.ssHaving found that Bradshaw did not quit, Respondent's contentionbased on the assumption that Bradshaw voluntarily left Burger Chef fallszsComputed as follows71-28/10 wk. @ $164.17$131.3471-313 wks. @ $164.17=2,134.2171-413 Wks. @ $164.17=2,134.2172-17-2/10 wks. @ $164.17=1,182.02TOTAL$5,581.78DQ. (By Mr. Friedman) Now, youmentioned a bigfamily. How big is your family?A. I have five children;seven altogether.Q.Who is Ernie?A.He is the manager of Burger Chef down there. Itold him I had to have a raise because I was driving toofar and I couldn'tmake ends meet on my expenses andcouldn't make a living on $1.60 an hour.Q.What did Ernie say to that?A.He said he would have to think it over and hewould check it for me, but he said, "I'll let you know."Q.Then what happened?A.Then he come up with the answer he couldn'tgive me the raise, I hadn't been hired long enough, andthere were others going to be laid off, too, so I candraw unemployment.It is clear from the foregoing that Bradshaw was laid off;that he did not quit his jobat BurgerChef. There is noquestion that he intended to quit if he did not receive araise.He was saved from making that decision by "Ernie,"the manager of Burger Chef who decided to lay him off.28The foregoing also shows that Bradshaw during thebackpay period sought employment but was not hiredexcept for the job at the Burger Chef. It is found that hedid not quit that job voluntarily. Thus, on the wholerecord, there is no evidence to show that Bradshawwillfully incurred any loss ofearningsduring the backpayperiod. Under these circumstances, Bradshaw is entitled torecover gross backpay of $5,581.7829 less his net interimearningsof $827.04 during 1971-3 to equala netbackpayof $4,754.74.On the basis of the foregoing and the entire record in thisproceeding, I hereby issued the following recommended:ORDER 30Sam TanksleyTrucking,Inc.,itsofficers,agents,successors,and assigns,shall pay to(a) RobertYork, thesum of$288.55; (b) Robert Proffer,the sum of$198.93; (c)Arthur Terry,the sum of$1,381.95; (d) EricRobinson, thesum $1,207.62; and(e) J. R. Bradshaw, the sum of$4,754.74, plus interest at the rate of 6 percent per annumaccrued to date of payment in accordance with the formulaset forth inhisPlumbing&Heating Co.,138 NLRB 716,with deductions for applicable taxes.30 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of theRules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.